                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND
                                      *
R. ALEXANDER ACOSTA,
Secretary of Labor,                   *

       Plaintiff,                                   *

       v.                                           *          Civil Action No.: RDB-15-3315

CHIMES DISTRICT OF                                  *
COLUMBIA, INC., et al.,
                                                    *
       Defendants.
                                                    *
*      *       *       *       *      *  *   *    *   *                      *      *     *
                                   MEMORANDUM & ORDER

       The Secretary of Labor’s Motion to File Surreply to FCE Defendants’ Combined

Reply in Support of Motion for Partial Summary Judgment [ECF No. 417] has been fully

briefed. For reasons as stated herein, the motion is DENIED.

       In general, parties are not permitted to file surreplies. Local Rule 105.2(a) (D. Md.

2016). A party moving for leave to file a surreply must show a need for a surreply. Thompson

v. Naval Acad. Athletic Ass’n, No. CIV.A. RDB-12-2676, 2013 WL 3965100, at *8 (D. Md.

Aug. 1, 2013). No further briefing is needed here. The parties have fully briefed the issues

pending before this Court with volumes of memoranda, affidavits, and exhibits. Further,

this Court shall hold a hearing on the pending motions1 on Tuesday, November 13, 2018

commencing at 10:00 a.m., and continuing until all issues have been fully heard. Any

additional arguments that counsel may wish to make may be made at the hearing and will be

considered by this Court before issuing its decisions.

1      ECF Nos. 339, 341, 342, 362, 365, 369, 371, 372, 375.
      Accordingly, Secretary of Labor’s Motion to File Surreply to FCE Defendants’

Combined Reply in Support of Motion for Partial Summary Judgment [ECF No. 417] is

DENIED.

Dated: October 26, 2018.

                                                         /s/

                                                  Richard D. Bennett
                                                  United States District Judge




                                         2
